 

Exhibit 10.8
 
INTERNAP NETWORK SERVICES CORPORATION
2014 STOCK INCENTIVE PLAN


STOCK GRANT CERTIFICATE


1.           Award of Stock. Internap Network Services Corporation (the
“Company”) hereby awards to the employee or director (“Participant”) named in
the Notice of Grant of Stock Award (“Notice”), a grant of Restricted Stock
(“Stock”) for the total number of shares set forth on the Notice (the “Award”),
subject to the terms, definitions and provisions of the Internap Network
Services Corporation 2014 Stock Incentive Plan (the “Plan”), which is
incorporated herein by reference, and the terms of this Stock Grant Certificate
(the “Certificate”) and Plan Prospectus. Unless otherwise defined herein, terms
not defined in this Certificate shall have the meanings ascribed to them in the
Plan. In the event of a conflict between the terms and conditions of the Plan
and those of this Certificate, the terms and conditions of the Plan shall
prevail.
 
2.           Terms of Award.
 
2.1           Lapsing of Restrictions. Subject to the limitations contained
herein, the restrictions on the Award shall lapse, and the Award shall vest, as
provided in the Notice, provided that vesting shall cease upon the termination
of Participant’s status as an Eligible Employee or a Director. The period during
which the Stock is subject to restrictions imposed by the Plan and this
Certificate shall be known as the “Restricted Period.”
 
2.2           Number of Shares of Stock. The number of shares of Stock subject
to the Award may be adjusted from time-to-time as provided in Section 13 of the
Plan.
 
2.3           Restrictive Legends. The shares issued under the Award shall be
endorsed with appropriate legends determined by the Company.
 
3.           Registration and Listing; Securities Laws.
 
3.1           Registration and Listing. The Award is conditional upon (a) the
effective registration or exemption of the Plan and the Stock granted thereunder
under the Securities Act of 1933 and applicable state or foreign securities
laws, and (b) the effective listing of the stock on The Nasdaq Stock Market, or
the Company’s then-current exchange of listing.
 
3.2           Securities Laws. By accepting the Award, Participant represents
and warrants that Participant is acquiring the Stock awarded under the Notice
and this Certificate for Participant’s own account and investment and without
any intent to resell or distribute the Stock.
 
4.           Reaquisition of Unvested Shares. The Company shall automatically
reacquire (“Reacquisition Right”) all or any part of the shares of Stock
received pursuant to Participant’s Award that have not as yet vested in
accordance with the vesting schedule on the Notice (“Unvested Shares”) on the
following terms and conditions:
 
4.1           Escrow of Shares. The Company will hold each share of Stock issued
under the Award in escrow on Participant’s behalf until such time as the share
of Stock vests, at which time such share of Stock shall be released to the
Participant’s account.
 
4.2           Termination of Status. The Company shall, simultaneously with
termination of Participant’s status as an Eligible Employee or a Director,
automatically reacquire for no consideration all
 


-1-

 



 

 
of the Unvested Shares, and Participant shall automatically forfeit the Unvested
Shares to the Company and relinquish any rights in the Unvested Shares to the
Company.
 
  4.3           Adjustment of Shares. If, from time-to-time, there is any stock
dividend, stock split or other change in the character or amount of any of the
outstanding Stock of the Company the Stock of which is subject to the provisions
of the Award, then in such event any and all new, substituted or additional
securities to which Participant is entitled by reason of ownership of the shares
acquired under the Award will be immediately subject to the Reacquisition Right
with the same force and effect as the shares subject to this Reacquisition Right
immediately before such event.
 
  4.4           Employment Security Plan. In the event that Participant
participates in the Company’s Employment Security Plan (the “ESP”) or is party
to an Employment Security Agreement (an “ESA”) and there exists a conflict
between the Plan or this Certificate and any term or condition of the ESP or
ESA, as the case may be, the terms and conditions of the Plan or this
Certificate shall prevail.


5.             Rights as a Stockholder. During the Restricted Period,
Participant shall have all voting, dividend, liquidation and other rights with
respect to the Stock held of record by Participant as if Participant held
unrestricted Stock; provided, however, that the Unvested Shares shall be subject
to any restrictions on transferability or risks of forfeiture imposed pursuant
to the Plan, the Notice or this Certificate. Any noncash dividends or
distributions paid with respect to Unvested Shares shall be subject to the same
restrictions as those relating to the Stock awarded under this Certificate.
After the restrictions applicable to the Stock lapse, Participant shall have all
stockholder rights, including the right to transfer the shares, subject to such
conditions as the Company may reasonably specify to ensure compliance with
federal and state securities laws.


6.             No Obligation to Employ.  Nothing in this Certificate or the Plan
shall confer on Participant any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate Participant’s employment or other relationship at any time, with or
without cause.
 
7.             Withholding. The Company shall be entitled to (a) withhold and
deduct from Participant’s future wages (or from other amounts that may be due
and owing to Participant from the Company), or make other arrangement for the
collection of, all legally required amounts necessary to satisfy any and all
federal, state and local withholding and employment-related tax requirements
attributable to the Stock awarded under this Certificate, including, without
limitation, the award or vesting of, or payments of dividends with respect to,
the Stock; or (b) require Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to the Stock.
Unless the Company’s Compensation Committee provides otherwise, withholding may
be satisfied by withholding common stock to be received or by delivery to the
Company of previously-owned common stock of the Company. Unless the tax
withholding obligations of the Company are satisfied, the Company shall have no
obligation to issue a certificate for such shares or release such shares from
any escrow provided for herein.
 
8.             Transferability. Until the restrictions lapse as set forth
herein, the Stock granted under this Certificate may not be transferred in any
manner otherwise than by will or by the laws of descent and distribution. All
rights with respect to the Stock are exercisable during Participant’s lifetime
only by Participant.
 
9.             Interpretation. Any dispute regarding the interpretation of this
Certificate shall be submitted by Participant or the Company to the Compensation
Committee for review. The resolution of
 


-2-

 



 

 
such a dispute by the Compensation Committee shall be final and binding on the
Company and Participant.
 
10.           Governing Law. This Certificate shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
11.           Entire Agreement. The Plan, Notice and Prospectus are hereby
incorporated by reference and made a part hereof. This Certificate, Plan, Notice
and Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


12.           Successors and Assigns. The Company may assign any of its rights
under this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
13.           Amendments. This Certificate may be amended or modified at any
time only by an instrument in writing signed by each of the parties hereto.


14.           Acceptance. By executing the Notice, Participant acknowledges
receipt of a copy of the Plan, Notice and Prospectus and this Certificate and
that Participant has read and understands the terms and provisions hereof and
thereof, and accepts the Award subject to all the terms and conditions of the
Plan, Notice and Prospectus and this Certificate. Participant acknowledges that
there may be adverse tax consequences upon acceptance of the Award and that
Participant should consult a tax adviser prior to such exercise or disposition.
 


-3-

 

 